DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. Examiner .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 1, the preamble recites, “a high efficiency long range drone”. It is unclear what is considered ‘high efficiency’ and ‘long range’. Both are relative and the specification fails to provide the meets and bounds of each.
Re claim 1, line 4, recites, “‘basic power supplying part”. It is unclear as to the scope of ‘basic’. What constitutes something that is basic? 
Regarding claim 5, lines 3 and 6, the limitations "formed to face each other" is unclear how they face each other. The examiner, at best, will interpret the thrust generating parts to face in one direction and then face in another direction.
Claims 2-14 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB 20170043870 Wu; Xumin et al.
3.	Regarding claim 1, Wu teaches a high efficiency long range drone (abstract, UAV equivalent to drone) comprising: a body (figure 3, element 104); a thrust generating part including a support connected to the body in a horizontal direction and a thrust means  provided at an end of the support to generate a thrust  (para [0161], lines 1-6); a power supplying part including a basic power supplying part 
4.	Regarding claim 2, Wu teaches the high efficiency long range drone of claim 1, wherein the body includes: an upper body (see annotated figure 12), a lower body formed below the upper body and having a landing platform provided on a lower surface thereof (see annotated figure 12), and a central shaft  connecting the upper body and the lower body to each other in a vertical direction and formed so that the support is coupled to and detachable from a central shaft in a horizontal direction (para [0148] lines 9-14 ).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower body)][AltContent: textbox (Upper body)]
    PNG
    media_image1.png
    813
    599
    media_image1.png
    Greyscale

5.	Regarding claim 3, Wu teaches the high efficiency long range drone of claim 2, wherein the thrust means includes: a rotating part including a propeller generating the thrust by rotation (fig. 3, element 301), and a motor performing an operation of the rotating part through the power supplied from the power supplying part (fig. 3, element 102).
6.	Regarding claim 4, Wu teaches the high efficiency long range drone of claim 3, wherein The high efficiency long range drone is a quadcopter in which four thrust generating parts are formed to be spaced apart from each other at the same intervals in the horizontal direction (fig. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1-4 above, and further in view of Seong-Gyeong Hong (KP1020160102826).
8.	Regarding claim 5, Wu teaches the high efficiency long range drone of claim 4, but fails to teach wherein the thrust generating part includes: first thrust generating parts include two thrust generating parts, among the four thrust generating parts, that formed to face each other in one direction, and second thrust generating parts include the other two thrust generating parts, among the four thrust 
Seong-Gyeong teaches wherein the thrust generating part includes: first thrust generating parts include two thrust generating parts, among the four thrust generating parts, that formed to face each other in one direction, and second thrust generating parts include the other two thrust generating parts, among the four thrust generating parts, that each perpendicular to the two thrust generating parts of the first thrust generating parts and formed to face each other in the other direction (fig. 4 elements 220/230 and 240/250).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the high efficiency long range drone of claim 4 as taught by Wu to wherein the thrust generating part includes: first thrust generating parts include two thrust generating parts, among the four thrust generating parts, that formed to face each other in one direction, and second thrust generating parts include the other two thrust generating parts, among the four thrust generating parts, that each perpendicular to the two thrust generating parts of the first thrust generating parts and formed to face each other in the other direction taught by Seong-Gyeong so that "Since the multiple rotation blade unmanned air vehicle according to the present invention altogether loads the dissimilar structure except for the rotor portion or the mechanical part on the aviation main body of the center the moment of inertia can be minimized." (para 26).

Allowable Subject Matter
9.	Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejection(s) under 35 U.S.C.112(b) or 35 U.S.C.112

The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as Wu a UAV with thrust generating parts they do not disclose those parts to position to form a single wing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642